DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE filed on June 6, 2022 and the amendment filed on April 6, 2022 have been entered.  The claims pending in this application are claims 45-53, 55-63, 65-74, and 76-83 wherein claims 55-62 and 76-81 have been withdrawn in the office action mailed on October 16, 2017, configurations b) to d) of the MIPs in claim 65 and item a) of claim 66 have been withdrawn in the office action mailed on November 2, 2018, and the allele ratio and the SNP ratio have been withdrawn due to the restriction requirement mailed on February 4, 2021. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on April 6, 2022. Claims 45-53, 63, 65-74, 82, and 83, configuration a) of MIPs in claim 65, item b) in claim 66, and a chromosomal ratio in claims 63, 67-74, 82, and 83 will be examined. 

Claim Objections
Claim 45 is objected to because of the following informality: “a same polynucleotide” in step b) should be “the same polynucleotide”.
Claim 45 or 67 is objected to because of the following informality: (1) “each said MIPs” in step b) should be “each of said MIPs”; and (2) “3’ of 5’” in step b) should be “3’ or 5’”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection is different from the rejection 35 U.S.C. 112(a) mailed on January 6, 2022 in view of the amendment filed on April 6, 2022. 
Claims 45-53, 63, 65-74, 82, and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hybridizing a plurality of linear molecular inversion probes (MIPs) to a sample comprising a mixture of maternal and fetal DNA polynucleotides, does not reasonably provide enablement for determining the presence or absence of a genetic alteration at one or more loci of interest in a sample using the methods as recited in claims 45-53, 63, 65, and 66, and testing a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides using the methods as recited in claims 67-74, 82, and 83.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for determining the presence or absence of a genetic alteration at one or more loci in a sample comprising a mixture of maternal and fetal DNA polynucleotides and a method of testing for a genetic alteration at one or more loci in a sample
comprising a mixture of maternal and fetal DNA polynucleotides. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 45-53, 63, 65, and 66 encompass a method of determining the presence or absence of a genetic alteration at one or more loci in a sample comprising a mixture of maternal and fetal DNA polynucleotides, wherein the sample comprises polynucleotides from at least two chromosomes, comprising the steps of: a) obtaining maternal and fetal polynucleotides in a test sample; b) hybridizing a plurality of linear molecular inversion probes (MIPs), each of said MIPs comprising a first hybridization sequence, a second hybridization sequence, two or more universal primer sequences, and an identifier, wherein a unique identifier is assigned to each of said MIPs targeting a genetic alteration and a unique identifier is assigned to each of said MIPs targeting at least one reference locus, wherein the plurality of each of said MIPs comprises a plurality of each of said MIPs directed to at least one locus of interest and a plurality of each of said MIPs directed to at least one reference locus outside the locus of interest in the sample comprising the maternal and fetal polynucleotides, and wherein the at least one locus of interest is associated with the genetic alteration and the at least one reference locus is not associated with the genetic alteration, and wherein the at least one locus of interest and the at least one reference locus are not located on a different location of a same polynucleotide, wherein the first hybridization sequence is located on either 5’ or 3’ of each of said MIPs and the second hybridization sequence is located on either 3’ or 5’ of each of said MIPs and the first hybridization sequence and the second hybridization sequence are not both located at the same terminal on each said MIPs, and wherein both the first hybridization sequence and the second hybridization sequence in each said MIPs can hybridize to one of the maternal and fetal DNA polynucleotides; c) after step (b), optionally extending the first and second hybridization sequences using a polymerase; d) ligating said MIPs to produce circular ligation products, wherein each of the circular ligation products is produced from one of said MIPs; e) isolating the circular ligation products from said linear MIPs, thereby selectively isolating the at least one locus of interest and the at least one reference locus; f) enumerating identifiers associated with the at least one locus of interest and the at least one reference locus selectively isolated in the isolating step; and g) determining the presence or absence of the genetic alteration at the one or more loci., wherein the genetic alteration is a copy number variation. Claims 67-74, 82, and 83 encompass a method of testing for a genetic alteration at one or more loci in a sample comprising a mixture of maternal and fetal DNA polynucleotides, wherein the sample comprises polynucleotides from at least two chromosomes, comprising the steps of a) obtaining maternal and fetal polynucleotides in a test sample; b) hybridizing a plurality of molecular inversion probes (MIPs), each of said MIPs comprising a first hybridization sequence, a second hybridization sequence, two or more universal priming sites, and an identifier, wherein the plurality of MIPs comprises a plurality of MIPs directed to at least one locus of interest and a plurality of MIPs directed to at least one reference locus outside the locus of interest in the sample comprising the maternal and fetal polynucleotides, wherein the first hybridization sequence is located on either 5’ or 3’ of each of said MIPs and the second hybridization sequence is located on either 3’ or 5’ of each of said MIPs and the first hybridization sequence and the second hybridization sequence are not both located at the same terminal on each said MIPs, and wherein both the first hybridization sequence and the second hybridization sequence in each said MIPs can hybridize to one of the maternal and fetal DNA polynucleotides; c) optionally extending the hybridization sequences using a polymerase; d) ligating said MIPs to produce circular ligation products, wherein each of the circular ligation products is produced from one of said MIPs; e) isolating bound circular ligation products from unbound, linear MIPs; f) amplifying a region from the ligation products, wherein the region comprises the identifier and optionally sequences other than genomic sequences; g) enumerating the identifier within each of the ligation products; and h) determining the presence or absence of a genetic alteration at one or more loci, optionally comprising determining the sex of a fetus, wherein a unique identifier is assigned to MIPs targeting a genetic alteration and a unique identifier is assigned to MIPs targeting at least one reference locus; wherein the first hybridization sequence and the second hybridization sequence of one of the plurality of MIPs directed to the at least one locus of interest bind sites on an identical strand of a polynucleotide sequence in the locus of interest; and wherein said determining the presence or absence of the genetic alteration at the one or more loci comprises: i) calculating, based on the enumerated unique identifiers, a chromosomal ratio, an allele ratio, or a SNP ratio; and ii) comparing the ratio to a reference value; and wherein the genetic alteration is a copy number variation.

Working Examples
The specification provides working examples (see pages 59-65) for: (1) General Experimental Parameters for MIP Probe Ligation and Amplification; (2) Detection of Trisomy 21; (3) Multi-CNV Test for Chromosomes 13, 18, 21, X, and Y; (4) Detection of SNP and CNV of Causal Variants for Autism; (5) Detection of Genetic Alterations with High Sensitivity; and (6) Example Padlock-Style Probe. However, the specification provides no working example for the methods recited in claims 45-54, 63, 65-75, 82, and 83. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 59-65) for: (1) General Experimental Parameters for MIP Probe Ligation and Amplification; (2) Detection of Trisomy 21; (3) Multi-CNV Test for Chromosomes 13, 18, 21, X, and Y; (4) Detection of SNP and CNV of Causal Variants for Autism; (5) Detection of Genetic Alterations with High Sensitivity; and (6) Example Padlock-Style Probe, the specification does not provide a guidance to show that the presence or absence of a genetic alteration at one or more loci of interest in a sample can be determined using the methods as recited in claims 45-53, 63, 65, and 66 and a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides can be tested using the methods as recited in claims 67-74, 82, and 83. 
Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 45-53, 63, 65-74, 82, and 83. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the presence or absence of a genetic alteration at one or more loci of interest in a sample can be determined using the methods as recited in claims 45-53, 63, 65, and 66 and whether a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides can be tested using the methods as recited in claims 67-74, 82, and 83. 
Since it is known that “[C]opy number variation (CNV) is a phenomenon in which sections of the genome are repeated and the number of repeats in the genome varies between individuals.[1] Copy number variation is a type of structural variation: specifically, it is a type of duplication or deletion event that affects a considerable number of base pairs” (see page 1 of the definition of “Copy number variation” from Wikipedia). Although step f) of claim 45 or step g) of claim 67 requires enumerating identifiers associated with the at least one locus of interest and the at least one reference locus selectively isolated in the isolating step, since a unique identifier assigned to each of said MIPs targeting a genetic alteration which a copy number variation (CNV) can hybridize a locus with the CNV and a locus without the CNV in the maternal DNA polynucleotide or fetal DNA polynucleotide, the unique identifier assigned to each of said MIPs targeting a genetic alteration cannot differentiate a locus with the CNV in the maternal DNA polynucleotide or fetal DNA polynucleotide from a locus without the CNV in the maternal DNA polynucleotide or fetal DNA polynucleotide. Since claim 45 does not indicate how determining the presence or absence of a genetic alteration at one or more loci in step g) is correlated with enumerating identifiers associated with the at least one locus of interest and the at least one reference locus selectively isolated in the isolating step and claim 67 does not indicate how determining the presence or absence of a genetic alteration at one or more loci in step h) is correlated with enumerating unique identifiers, it is unpredictable that, in which situation, a genetic alteration is present at one or more loci in the sample comprising a mixture of maternal and fetal polynucleotides, and in which situation, a genetic alteration is absence at one or more loci in the sample comprising a mixture of maternal and fetal polynucleotides as recited in claims 45 and 67. Furthermore, since the sample of claim 45 or 67 does not require that at least one locus of interest and at least one reference locus are located on different chromosomes, if the at least one locus of interest and at least one reference locus are located on two different copies of the same chromosomes, it is unpredictable how a chromosomal ratio can be calculated based on the enumerated unique identifiers as recited in claim 63 or step h) of claim 67 such that the method recited in claim 63 or 67 cannot be performed. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether the presence or absence of a genetic alteration at one or more loci of interest in a sample can be determined using the methods recited in claims 45-53, 63, 65, and 66 and whether a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides can be tested using the methods as recited in claims 67-74, 82, and 83. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-53, 63, 65-74, 82, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 or 67 is rejected as vague and indefinite. The specification teaches that steps c) and d) of claim 45 or 67 is performed in a hybridization complex formed by one of MIPs and one of the maternal DNA polynucleotide or the fetal DNA polynucleotide (see Figures 5A and 5B). Since steps c) and d) of claim 45 do not indicate that the first and second hybridization sequences and said MIPs are located on a hybridization complex formed by one of MIPs and one of the maternal DNA polynucleotide or the fetal DNA polynucleotide and steps c) and d) of claim 67 do not indicate that the hybridization sequences and said MIPs are located on a hybridization complex formed by one of MIPs and one of the maternal DNA polynucleotide or the fetal DNA polynucleotide, one skilled in the art do not know where the first and second hybridization sequences and said MIPs are located on in steps c) and d) of claim 45 the hybridization sequences and said MIPs are located on in steps c) and d) of claim 67 and the metes and bounds of the claim is unclear. Please clarify. 

Response to Arguments
Applicant’s arguments with respect to claims 45-54, 63, 65-75, 82, and 83 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	No claim is allowed.  
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 10, 2022